Title: To George Washington from William Story, 22 November 1780
From: Story, William
To: Washington, George


                        
                            May it please Your Excellency
                            Boston, Novemr 22d 1780
                        
                        As I have the highest esteem for you who I am well Satisfied care for the Comfort of the Soldiers under you,
                            and greatest regard for the Welfare of my Country & more especially for those who are engaged in the defence of
                            the Rights & Libertys of these United States who I am informed are & have been Suffering greatly for want
                            of Cloathing &c.
                        I who am in public office as Clerk to the Navy Board Eastern Department think it my duty & beg leave
                            to—represent to your Excellency that I am Informed that there is Cloathing of all Sorts at Springfield in this State
                            Sufficient to Cloath the whole Army and that great part of it has been there for near two years that large quantitys of
                            Shoes that were lodged there have been thrown away as Spoiled this Information is given by an Inhabitant of Springfield—of
                            some note there, and as I have not the least doubt of the truth of great part of it So I have not the least doubt but that
                            your Excellency has not been Acquainted with it if you had I am Sure it would never have remained there Useless &
                            perishing for so long a time whose business it is to give the Information to your Excellency I know not but I must think
                            there is blame some where. I am with great respect Your Excellencys Most Obedt humble Servt
                        
                            Willm Story
                        
                        
                            I have a son who has been in the Army from the begining his name is John who was with Majr Genl
                            Green.
                        

                    